NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                         07-3071



                                RICHARD H. CARLSON,

                                                               Petitioner,


                                            v.


                      MERIT SYSTEMS PROTECTION BOARD,

                                                               Respondent.

      Peter B. Broida, of Arlington, Virginia, argued for petitioner.

       Joyce G. Friedman, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, argued for respondent. With her on the
brief were B. Chad Bungard, General Counsel, Rosa M. Koppel, Deputy General
Counsel, and Sara B. Rearden, Acting Associate General Counsel.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       07-3071


                              RICHARD H. CARLSON,

                                                        Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.




                                   Judgment


ON APPEAL from the        MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).            CH0752040095-C-2

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, LINN, and MOORE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED July 17, 2007                         /s/ Jan Horbaly
                                           Jan Horbaly, Clerk